Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

CHRIS FUSETTI,                                  )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )       No. 1:18-cv-2905
                                                )
BROKER SOLUTIONS, INC. d/b/a NEW                )
AMERICAN FUNDING,                               )
                                                )
      Defendant.                                )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, CHRIS FUSETTI (“Plaintiff”), through his attorneys, Agruss Law Firm, LLC,

alleges the following against Defendant, BROKER SOLUTIONS, INC. d/b/a NEW AMERICAN

FUNDING (“Defendant”):

                               JURISDICTION AND VENUE

   1. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

   2. This court has federal question jurisdiction because this case arises out of violations of

      federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   3. Venue and personal jurisdiction in this District are proper because Defendant transacts

      business in this District, and a material portion of the events at issue occurred in this

      District.

                                           PARTIES

   4. Plaintiff is a natural person residing in the City of Brighton, Adams County, Colorado.

   5. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

      153(39).

   6. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §
                                                1
Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 2 of 6




     153(39).

  7. Defendant is a California business corporation based in the City of Tustin, Orange County,

     State of California.

  8. Defendant acted through its agents, employees, officers, members, directors, heirs,

     successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                FACTUAL ALLEGATIONS

  9. Within four (4) years of Plaintiff filing this Complaint, in or around May 2017, Defendant

     began calling Plaintiff’s cellular telephone at xxx-xxx-5555, which included or introduced

     an advertisement or constituted telemarketing.

  10. Alternatively, Defendant is attempting to collect an alleged debt from Plaintiff that

     Plaintiff does not owe.

  11. In or around May 2017, Defendant called Plaintiff’s cellular telephone from the following

     telephone numbers: 888-478-8003 and 888-789-5883.

  12. The following telephone numbers are Defendant’s phone numbers: 888-478-8003 and

     888-789-5883.

  13. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

     telephone number.

  14. None of the calls Defendant made to Plaintiff were for an emergency purpose.

  15. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

     incurring a charge for incoming calls.

  16. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

     described herein.

  17. Plaintiff has never given to Defendant prior express consent to contact Plaintiff as
                                               2
Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 3 of 6




     described herein.

  18. Even if Plaintiff provided Defendant with his cellular telephone number, Defendant failed

     to provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

     Plaintiff with an automatic telephone dialing system (“ATDS”).

  19. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

     wanted the calls to stop.

  20. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

     Plaintiff’s cellular telephone.

  21. When Plaintiff answered Defendant’s calls, he was sometimes greeted with “dead air”

     whereby no person was on the other end of the line. After several seconds, an agent was

     connected to the automated call then greeted Plaintiff and sought to speak with Plaintiff in

     an attempt to collect an alleged debt or solicit the sale of Defendant’s products or services.

  22. Within four (4) years of Plaintiff filing this Complaint, Defendant left pre-recorded

     voicemail messages for Plaintiff on Plaintiff’s cellular telephone.

  23. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to store telephone numbers.

  24. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call stored telephone numbers automatically.

  25. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call stored telephone numbers without human intervention.

  26. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call telephone numbers in sequential order.

  27. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the
                                               3
Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 4 of 6




     capacity to call telephone numbers randomly.

  28. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

     telephone numbers to be called according to a protocol or strategy entered by Defendant.

  29. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

     simultaneously calls multiple recipients.

  30. The dead air that the Plaintiff may have experienced on the calls that he received is

     indicative of the use of an ATDS. This “dead air” is commonplace with autodialing and/or

     predictive dialing equipment. It indicates and evidences that the algorithm(s) being used

     by Defendant’s autodialing equipment to predict when the live human agents are available

     for the next call has not been perfected and/or has not been recently refreshed or updated.

     Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

     ability to end the current call he or she is on and be ready to accept the new connected call

     that the autodialer placed, without human intervention, to Plaintiff. The dead air is

     essentially the autodialer holding the calls it placed to Plaintiff until the next available

     human agent is ready to accept them. Should the calls at issue been manually dialed by a

     live human being, there would be no such dead air as the person dialing Plaintiff’s cellular

     telephone would have been on the other end of the call the entire time and Plaintiff would

     have been immediately greeted by said person.

  31. As a result of Defendant’s alleged violations of law by placing these automated calls to

     Plaintiff’s cellular telephone without prior express written consent, Defendant caused

     Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

     following, if not more, ways:

           a. Invading Plaintiff’s privacy;
                                                 4
Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 5 of 6




               b. Electronically intruding upon Plaintiff’s seclusion;
               c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
               d. Impermissibly occupying minutes, data, availability to answer another call, and
                  various other intangible rights that Plaintiff has as to complete ownership and use
                  of his cellular telephone; and
               e. Causing Plaintiff to expend needless time in receiving, answering, and
                  attempting to dispose of Defendant’s unwanted calls.

                             DEFENDANT VIOLATED THE
                       TELEPHONE CONSUMER PROTECTION ACT

   32. Defendant’s conduct violated the TCPA by:

             a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

                automatic telephone dialing system and/or pre-recorded or artificial voice in

                violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

       WHEREFORE, Plaintiff, CHRIS FUSETTI, respectfully requests judgment be entered

against Defendant, BROKER SOLUTIONS, INC. d/b/a NEW AMERICAN FUNDING for the

following:

   33. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

       to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

       U.S.C. § 227(b)(3)(B).

   34. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

       Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

       for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

       227(b)(3)(C).

   35. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.




                                                  5
Case 1:18-cv-02905-WJM Document 1 Filed 11/13/18 USDC Colorado Page 6 of 6




   36. Any other relief that this Honorable Court deems appropriate.


                                           RESPECTFULLY SUBMITTED,


November 13, 2018                   By:_/s/ Michael S. Agruss
                                           Michael S. Agruss
                                           SBN: 6281600
                                           Agruss Law Firm, LLC
                                           4809 N. Ravenswood Ave.
                                           Suite 419
                                           Chicago, IL 60640
                                           Tel: 312-224-4695
                                           Fax: 312-253-4451
                                           michael@agrusslawfirm.com
                                           Attorney for Plaintiff




                                               6
